Title: To Thomas Jefferson from Henry Dearborn, 12 May 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir,
                     May 12th. 1808
                  
                  After writing to Thos. Moor in relation to the proposed canal at New Orlians I was informed by Genl. Mason that Moor had lately set out for the Ohio on business relating to the public Road. I enquired of the Genl. concerning Harbans, he gave a very favourable account of him, he is now imployed by a turnpike Company in Maryland, near Frederick Town, the Genl. agreed to write to him and request him to call on me soon.
                  I have received a letter from the Contractor in Massachusetts requesting information as to the means of sending provisions for the troops lately sent to Peasamaquadda. I have told him that I think it probable a sufficient quantity of flour pork & beef may be obtained ther, but if it should prove otherwise it would be necessary to procure a license from the President of the U.S. for a small vessel to go there. If you should think it advisable, to put me in possession of a license for the purpose, to be given in case of real necessaty, it may prevent such a delay as to be of some consequence to the troops. I shall also have occasion to shift from Boston some cannon and ammunition for the batteries that are constructing for Peasamaquadda. One vessel may carry a sufficient quantity of provisions of the cannon & ammunition.
                  with respectfull esteem, I am Sir Your Humbe Servt
                  
                     H. Dearborn
                     
                  
               